ACCEPTED
                                                                                             10-20-00091-CR
                                                                                   TENTH COURT OF APPEALS
                                                                                              WACO, TEXAS
                                                                                           1/21/2021 4:11 PM
                                                                                            NITA WHITENER
                                                                                                      CLERK



                    No. 10-20-00091-CR
                _________________________    FILED IN
                                       10th COURT OF APPEALS
                                                                          WACO, TEXAS
                                                                    1/21/2021 4:55:00 PM
                           IN THE 10TH CIRCUIT                           NITA WHITENER
                        COURT OF APPEALS, TEXAS                              Clerk
               ____________________________________________

                                   STATE OF TEXAS,
                                                  Appellee,

                                           V.

                            BRANDON MCDANIEL,
                                             Appellant.
             ___________________________________________________

         SECOND MOTION FOR EXTENSION OF TIME TO FILE AMENDED
                           APPELLANT’S BRIEF
            ___________________________________________________

TO THE 10th COURT OF APPEALS OF TEXAS:

       Appellant files this First Motion for Extension of Time to File Amended

Appellant’s Brief under Tex. R. App. P. 10.1, 10.5(b), and 53.7(f). In support of this

motion, Appellant shows the following:

       1. This Honorable Court on November 18, 2020, granted Appellant’s Motion to

amend his appellate brief to add two additional issues. The Court ordered the brief would

be due 30 days after it’s letter to the parties, announcing its decision, dated November

18, 2020. The due date for Appellant’s amended brief is December 21, 2020.

       2. Appellant requests an extension of time of 30 days to, February 20, 2021.

 This is Appellant’s second request for an extension of time to file his amended brief.
       3. Counsel for Appellant relies on the following facts as a reasonable explanation

for the requested extension of time:

       Appellant’s request brief extension of thirty days which will enable counsel to

further research and draft the two remaining items in Appellant’s brief. Counsel is also

balancing this matter with another appellant brief that has timeline(s) parallel to this

matter, and a full docket of cases. Counsel wishes to exercise proper diligence to provide

the Court with timely and professional briefing. No significant delay of this matter will

result from such an extension.

     4. The undersigned has conferred with opposing counsel.

                                          PRAYER

   Therefore, Appellant prays that this Court grant this motion for extension of time.

                                         Respectfully submitted,


                                         The Chris Tolbert Law Firm
                                         777 Main Street, Suite 600
                                         Fort Worth, Texas 76102
                                         817.380.8008 (Office)
                                         844.274.2141 (Fax)

                                                /s/ Christopher L. Tolbert
                                         By:
                                            Christopher L. Tolbert
                                            State Bar No. 24080530
                                            christolbertlaw@gmail.com
                                            Attorney for Brandon McDaniel
                                CERTIFICATE OF CONFERENCE

       As required by Tex. R. App. P. 10.1(a)(5), I certify that I have conferred with
Assistant District Attorney Taylor Carter.

                                         /s/ Christopher L. Tolbert

                                         Christopher L. Tolbert

                                CERTIFICATE OF SERVICE
       This is to certify that on January 21, 2021, a true and correct copy of the above
and foregoing document was served on the Walker County District Attorney's Office, by
electronic mail to:
      Taylor Carter
      Assistant District attorney
      tcarter@co.walker.tx.us
                                         /s/ Christopher L. Tolbert
                                         ______________________________
                                         Christopher L. Tolbert